Name: Commission Regulation (EEC) No 423/83 of 21 February 1983 on arrangements for imports into the United Kingdom, Benelux and France of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 51 /20 Official Journal of the European Communities 24. 2 . 83 COMMISSION REGULATION (EEC) No 423/83 of 21 February 1983 on arrangements for imports into the United Kingdom, Benelux and France of certain textile products originating in the People's Republic of China the provisional quantitative limits fixed in 1982 will have to be prolonged in 1983 , HAS ADOPTED THIS REGULATION : Article 1 The provisional quantitative limits set out in the Annexes to Regulations (EEC) No 1977/82, (EEC) No 2257/82, (EEC) No 2399/82, (EEC) No 2824/82 and (EEC) No 3271 /82 are prolonged for the year 1983 as set out in the Annex hereto . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as amended by Regulation (EEC) No 2007/82 (2), and in particular Article 11 (4) and (5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limitations may be established ; Whereas, by Commission Regulations (EEC) No 1977/82 (3), (EEC) No 2257/82 (4), (EEC) No 2399/82 0, (EEC) No 2824/82 (6) and (EEC) No 3271 /82 Q, provisional quantitative limits were estab ­ lished for the year 1982 for imports into the United Kingdom, Benelux and France of certain textile products originating in China pending the outcome of consultations ; Whereas, since these consultations have not yet resulted in establishing definitive quantitative limits , Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply until the entry into force of a Regulation establishing definitive quantitative limits following the current consultations . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 February 1983 . For the Commission Wilhelm HAFERKAMP Vice-President ( ¢) OJ No L 345, 31 . 12. 1979 , p. 1 . (2) OJ No L 216, 24 . 7 . 1982, p. 1 . (3) OJ No L 214, 22 . 7 . 1982, p. 9 . (4) OJ No L 240, 14 . 8 . 1982, p . 21 . 0 OJ No L 256, 2 . 9 . 1982, p . 14 . (6) OJ No L 297, 23 . 10 . 1982, p . 14 . 0 OJ No L 347, 7 . 12 . 1982, p . 7 . 24. 2 . 83 Official Journal of the European Communities No L 51 /21 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1983) Description MemberStates Units Quantitative limits from 1 January to 31 December 1983 16 61.01 B V c) 1 2 3 61.01-51 ; 54 ; 57 Men's and boys ' outer garments : Men's and boys' woven suits (inclu ­ ding coordinate suits consisting of two or three pieces, which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres, excluding ski suits UK 1 000 pieces 30 23 56.05 B 56.05-51 ; 55 ; 61 ; 65 ; 71 ; 75 ; 81 ; 85 ; 91 ; 95 ; 99 Yarn of man-made fibres (discontinuous or waste), not put up for retail sale : B. Of regenerated textile fibres : Yarn of discontinuous or waste re ­ generated fibres , not put up for retail sale F Tonnes 300 29 61.02 B II e) 3 aa) bb) cc) 61.02-42 ; 43 ; 44 Women's , girls' and infants' outer garments : B. Other : Women's , girls ' and infants' (other than babies') woven suits and costumes (including coordinate suits consisting of two or three pieces which are ordered, packed, consigned and normally sold together), of wool , of cotton or of man-made textile fibres , excluding ski suits F 1 000 pieces 40 31 61.09 D 61.09-50 Corsets, corset-belts , suspender-belts , brassieres, braces , suspenders , garters and the like (including such articles of knitted or crocheted fabrics), whether or not elastic : Brassieres , woven , knitted or crocheted F 1 000 pieces 450 33 51.04 A III a) 62.03 B II b) 1 51.04-06 62.03-51 ; 59 Woven fabrics of man-made fibres (con ­ tinuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Sacks and bags, of a kind used for the packing of goods : B. Of other textile materials : II . Other : Woven fabrics of strip or the like of polyethylene or polypropylene, less than 3 m wide ; woven sacks of such strip or the like F Tonnes 235 No L 51 /22 Official Journal of the European Communities 24. 2 . 83 Cate ­ gory CCT heading No NIMEXE code (1983) Description MemberStates Units Quantitative limits from 1 January to 31 December 1983 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric, not elastic or rubberized, of wool , of cotton or of man-made textile fibres BNL 1 000 pieces 103 80 61.02 A 61.04 A 61.02-01 ; 03 61.04-01 ; 09 Women's, girls' and infants' outer garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Women's, girls' and infants' under garments : A. Babies' garments ; girls' garments up to and including commercial size 86 : Babies' woven garments of wool, of cotton or of man-made textile fibres F Tonnes 70 82 60.04 B IV a) c) 60.04-38 ; 60 Under garments, knitted or crocheted, not elastic or rubberized : B. Of other textile materials : Under garments, other than babies', knitted or crocheted, not elastic or rubberized, of wool, of fine animal hair or of regenerated textile fibres F UK Tonnes 18 24 91 62.04 All B II 62.04-23 ; 73 Tarpaulins, sails, awnings, sunblinds, tents and camping goods : Tents F Tonnes 162